               Case 3:21-cv-05015-RSM Document 5 Filed 03/01/21 Page 1 of 1




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    VERNICE M. MORRIS,

 9                                Petitioner,                CASE NO. 3:21-cv-05015-RSM-BAT

10            v.                                             ORDER OF DISMISSAL

11    JEFFREY UTTECHT,

12                                Respondent.

13           Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16           (1)     The Court ADOPTS the Report and Recommendation.

17           (2)     The petition is denied and the case is dismissed with prejudice. Issuance of a

18   certificate of appealability is denied.

19           (3)     The Clerk is directed to send copies of this Order to the parties.

20           Dated this 1st day of March, 2021.

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
